--------------------------------------------------------------------------------

Exhibit 10.7
 
SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT is made on this 19th day of September, 2007 between
uVuMobile, Inc., a Georgia corporation ("Debtor"), and Jerry W.
Bratton ("Secured Party").
 
1.
SECURITY INTEREST. Debtor grants to Secured Party a security interest in the
assets of the Debtor up to the first $66,500 including intellectual property,
inventory, equipment, appliances, furnishings, and fixtures now or hereafter
placed upon the premises known as its corporate headquarters, located at 2160
Satellite Boulevard, Suite 130, Duluth, GA 30097 (the "Premises") or used in
connection therewith and in which Debtor now has or hereafter acquires any right
and the proceeds therefrom. As additional collateral, Debtor assigns to Secured
Party a security interest in all of its right, title, and interest to any
trademarks, trade names, contract rights, and leasehold interests in which
Debtor now has or hereafter acquires. (All of the foregoing assets of the Debtor
shall hereinafter be collectively referenced to as the “Collateral”.)  This
security interest shall secure the payment and performance of Debtor's
promissory note of even date herewith in the principal amount of Fifty Thousand
($50,000) Dollars (the “Note”) and the payment and performance of all other
liabilities and obligations of Debtor to Secured Party of every kind and
description, direct or indirect, absolute or contingent, due or to become due
now existing or hereafter arising.

 
2.
COVENANTS. Debtor hereby warrants and covenants: (a) the Collateral will be kept
at the Premises and the Collateral will not be removed from the Premises other
than in the ordinary course of business; (b) the Debtor's place of business is
located at the Premises and Debtor will immediately notify Secured Party in
writing of any change in or discontinuance of Debtor's place of business; (c)
the parties intend that the Collateral is and will at all times remain personal
property despite the fact and irrespective of the manner in which it is attached
to realty; (d) the Debtor will not sell, dispose, or otherwise transfer the
Collateral or any interest therein without the prior written consent of Secured
Party, and the Debtor shall keep the Collateral free from unpaid charges
(including rent), taxes, and liens; (e) the Debtor shall execute alone or with
Secured Party any financing statement or other document or procure any document,
and pay the cost of filing the same in all public offices wherever filing is
deemed by Secured Party to be necessary; (f) Debtor shall maintain insurance at
all times with respect to all Collateral against risks of fire, theft, and other
such risks and in such amounts as Secured Party may reasonably require and the
policies shall be payable to both the Secured Party and the Debtor as their
interests appear and shall provide for ten (10) days written notice of
cancellation to Secured Party; and (g) the Debtor shall make all repairs,
replacements, additions, and improvements necessary to maintain any equipment in
good working order and condition. At its option, Secured Party may discharge
taxes, liens, or other encumbrances at any time levied or placed on the
collateral, may pay rent or insurance due on the Collateral and may pay for the
maintenance and preservation of the Collateral. Debtor agrees to reimburse
Secured Party on demand for any payment made, or any expense incurred by Secured
Party pursuant to the foregoing authorization.

 
           
This security interest will be released at either the earlier of payment of
principle and interest on the Note, or upon conversion of the Note into the
Qualified Strategic Financing described in the Note.

 
3.
DEFAULT. The Debtor shall be in default under this Agreement upon the happening
of any of the following: (a) any misrepresentation in connection with this
Agreement on the part of the Debtor; (b) any noncompliance with or
nonperformance of the Debtor's obligations under the Note or this Agreement; or
(c) if Debtor is involved in any financial difficulty as evidenced by (i) an
assignment for the benefit of creditors, or (ii) an attachment or receivership
of assets not dissolved within thirty (30) days, or (iii) the institution of
bankruptcy proceedings, whether voluntary or involuntary, which is not dismissed
within thirty (30) days from the date on which it is filed. Upon default and at
any time thereafter, Secured Party may declare all obligations secured hereby
immediately due and payable and shall have the remedies of a secured party under
the Uniform Commercial Code. Secured Party may require the Debtor to make the
Collateral available to Secured Party at a place which is mutually
convenient.  No waiver by Secured Party of any default shall operate as a waiver
of any other default or of the same default on a future occasion. This Agreement
shall inure to the benefit up and bind the heirs, executors, administrators,
successors, and assigns of the parties. This Agreement shall have the effect of
an instrument under seal.

 

--------------------------------------------------------------------------------




Secured Party: Jerry W. Bratton
 
Debtor:
                           139 S. Moore Rd                               
Coppell, TX  75019          
By:
/s/ Jerry W. Bratton
 
By:
/s/ William J. Loughman
     
William J. Loughman
     
Its:
 
 
Its:
Chief Financial Officer
           
Date:
September 19, 2007
 
Date:
9/20/2007

 
 

--------------------------------------------------------------------------------